Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
 Claim 1 is rejected under 35 U.S.C. 112(b) since the claim 1 recites memory without providing any function of the memory. 
 	

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-3, 9, 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2020/0382998 to Cao et al. (hereinafter Cao) in view of U.S. Pre-Grant Publication US 2018/0176865 to Kim et al. (hereinafter Kim)

 	As to claims 1 and 11, Cao discloses an apparatus for an Extremely High Throughput Station (EHT STA) (STA1) configured for operating in a next-generation (NG) wireless local area network (WLAN), the apparatus comprising: processing circuitry; and memory, 
 	wherein the processing circuitry is configured to: 
 	encode a common signal field (SIG) (Coex-SIG or U-SIG) of an EHT PPDU to include a TXOP duration field, the TXOP duration field being a transmission from the EHT STA comprising the EHT PPDU transmitted to a second station (STA2) (Cao; Fig.7; Fig.9; [0018]-[0019]; [0040]; [0045]-[0047]);
 encode the EHT PPDU, including the TXOP duration field, for transmission to the second station (STA2) (Cao; Fig.7; Fig.9; [0018]-[0019]; [0040]; [0045]-[0047]); and 
decode a transmission received from the second station (STA2) comprising a second EHT PPDU (Cao; Fig.1; [0018]-[0019]; discloses both of the access point and client device can transmit and receive ETH data from one another means ETH data which is received at access point  from the client device corresponding to second ETH PPDU [0049] discloses of decoding data), 
 Cao discloses of transmitting ETH PPDU that includes TXOP in a common signal field. Cao fails to explicitly disclose wherein “the TXOP duration field being more than seven bits to indicate an actual TXOP duration of a transmission” and “wherein decoding the TXOP duration field of the EHT PPDU by a third-party station (STA4) causes the third-party station (STA4) to defer a transmission until after an end of the transmission from the second station (STA2)”. However, Kim discloses
the TXOP duration field being more than seven bits to indicate an actual TXOP duration of a transmission (Kim; [0195] discloses TXOP duration field is set to more than seven bits) 
wherein decoding the TXOP duration field of the EHT PPDU by a third-party station (STA4) causes the third-party station (STA4) to defer a transmission until after an end of the transmission from the second station (STA2) (Kim; [0165]-[0167]; discloses third-party STAs other than the TXOP holder and the TXOP responder (=second station) check the duration fields of frames exchanged between the TXOP holder and the TXOP responder and set/update NAVs to defer use of channels until NAV periods . [0231]; [0234] discloses of decoding TXOP duration by a third-party station)
 It is obvious for a person of ordinary skilled in the art to combined the teachings before the effective filing date of the invention and includes 11 bits TXOP duration in the common SIG field and decodes the TXOP by a third-party station. One would be motivated to combine the teachings in order to set or update NAV (Kim; [0167])

As to claims 2 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition, Cao-Kim discloses wherein the third-party station (STA4) is located outside a transmission range of the second station (STA2) and is unable to decode a TXOP duration field of the second EHT PPDU (Kim; [0211] discloses third-party STAs that are not designated as the recipients of the DL MU PPDU frame means third-party STAs is located outside of a transmission range).

As to claims 3 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition, Cao-Kim discloses wherein the TXOP duration field of the EHT PPDU is configured to have at least eleven bits (Kim; [0195] discloses TXOP duration field is set to 11 bits)

As to claims 9 and 19, the rejection of claim 2 as listed above is incorporated herein. In addition, Cao-Kim discloses wherein the TXOP duration field of the EHT PPDU comprises a single field of either 14 or 15 bits to indicate up to a total TXOP duration of 16,383 or 32,767 microseconds (Kim; [0171]), and 
wherein the TXOP duration field of the EHT PPDU is encoded using a same encoding as a duration field of a MAC header of the EHT PPDU (Cao; Fig.7; Fig.9; [0018]-[0019]; [0040]; [0045]-[0047])

Allowable Subject Matter
	Claims 4-8, 10, 14-18 and 20 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478